DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 2/23/2022 has been entered.  Claims 2 and 20 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 10-12, with respect to claims 1 and 15 have been fully considered and is persuasive.  The rejection of the claim has been withdrawn.  Furthermore, Applicant’s amendment to the Specification, Drawings, and Claims have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 11/29/2021.
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 15 are allowable for requiring in a method:
“…a movable carrier, on which a plurality of transforming stations are arranged…each have at least two mould supports on which blow mould parts are arranged, 
…wherein these two mould supports are pivotable with respect to one another…and…a latching mechanism which is configured to latch the two mould supports…in such a way that an opening movement of the blow mould is prevented, 
wherein a changing operation of the apparatus is provided…which effects an unlatching and/or latching of the latching mechanism, and a second actuating device is provided which brings the mould support into an open and/or closed position, 
wherein at least one of the operations initiated and/or carried out by the actuating devices is initiated and/or carried out by a rotary movement of the carrier relative to the actuating device, and wherein at least one of the operations initiated and/or carried out by the actuating devices is initiated and/or carried out during a shutdown of the carrier.” with respect to claim 1); and
…wherein in the changing operation of the apparatus the latching mechanism can be unlatched or latched by a movement of the transforming station relative to the actuating device and/or the mould support can be brought into an open and/or closed position by a movement of the transforming station relative to the actuating device, and wherein the apparatus has a changing device which is configured to demount blow mould parts from the blow mould support parts.” (with respect to claim 15).
The closest prior art of record, Voth (US 2012/0225158 A1), discloses an apparatus (Figures 1-2) for transforming parisons into plastic containers (paragraph 0005), comprising: a movable carrier (26 in Figure 2), on which a plurality of transforming stations (moulding stations 8) are arranged (paragraph 0043, are used to expand the plastic preforms into containers).  The transforming stations 5each have at least two mould supports (carrier parts 6a, 6b) on which blow mould parts are arranged (4a, 4b), wherein these blow mould parts form a hollow space within which the plastic parisons can be expanded into the plastic containers (Figure 5; paragraph 0057, a blow mould or corresponding blow mould halves are arranged) by application of a flowable medium.   The two mould supports are pivotable with respect to one another for opening and closing the blow mould (paragraph 0057, are pivotable relative to each other, in order to open or close the molding station) and the transforming stations have 10a latching mechanism (locking mechanism 60) which is configured to latch the two mould supports in such a way that the blow mould is prevented from opening (paragraph 0058, used for locking the blow mould carrier parts and thus also the blow moulds during the actual expansion process).  An actuating device is provided (68 in Figure 4), which effects a latching and/or unlatching of the latching mechanism (paragraph 0060), and a second actuating device is provided (66 in Figure 8, 63 in Figure 9, 62 in Figure 10; 66 in Figure 15) which brings the mould support into an open and/or closed position (paragraphs 0067, 0069, 0073, 0079).  Furthermore, the mould support can be brought into an open and/or closed position by a movement of the transforming station relative to the actuating device (paragraph 0079).
	Another prior art, Duclos (US 2011/0059197 A1), is referenced for disclosing an apparatus (Figure 1) for manufacturing containers from parisons (preforms 14).  The apparatus comprises a movable carrier (carousel 22), on which a plurality of transforming stations (moulding units 24) are arranged, each transforming station having at least two mold supports (mould holders 26) on which blow mould parts are arranged (mould 72 in Figure 3).  The blow mould parts are components of a blow mould and form a hollow space within which the parisons can be expanded into the containers (paragraph 0110, at least two molding elements each equipped with a half-cavity).  The10. two mould supports are pivotable with respect to one another for opening and closing the blow mould (paragraphs 0073-0074) and have a latching mechanism (locking means 54) which is suitable and intended to latch the two mould supports.  The moulds are changeable (e.g. a changing operation, in which at least components of the blow mould are changed) to allow manufacturing containers of different shapes and/or sizes or for replacement due to wear/damage (paragraphs 0019, 0043, 0046). 
Applicant argues, see Pages 10-11, Voth fails to teach providing a first actuating deivce which effects latching and/or unlatching of the latching mechanism.  Specifically, Applicant contends the purported actuating devices (68 in Figure 4, 66 in Figure 8), as relied on in the office action, does not interact mechanically with a component of the blow molding station, and is merely a handle.  In so much as the element disclosed by Voth does not mechanically actuate; Examiner agrees.  As discussed in paragraph 0079, the element is stationary to allow a pivot shaft (66) to actuate around the element.  Likewise, the purported second element is merely a locking shaft (paragraph 0059).  Hence, it would be improper to construe said elements as actuating devices.  In contrast, the actuating device(s) disclosed in the current application actively advance or retreat to latch/unlatch the latching mechanism (Page 03 of the instant Specification).
Applicant further argues, see Pages 11-12, the prior art neither teaches nor suggest at least one of the operations initiated/carried out by the actuating device is initiated/carried out during a shutdown of the carrier.  Specifically, Applicant asserts the changing operation of Duclos relies on throttling down the speed of the blowing wheel to a position shortly before the system is at a standstill to exchange the blow mould and not during a shutdown; Examiner agrees.  As described by Duclos, the changing process comprises gradually decelerating the carrier such that the blow mold is brought to an exchange position.  Upon reaching said position, the blow mold is unlocked and the carrier is stopped again to change the mold (paragraphs 0235-0253).  Hence, the action of decelerating to the blow wheel is essential to the mold changing operation.
Claims 3-19 are allowable at least for depending on claims 1 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/10/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715